IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


REGINALD ADAMS,                            :   No. 95 EAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
SCHOOL DISTRICT OF PHILADELPHIA            :
(WORKERS' COMPENSATION APPEAL              :
BOARD),                                    :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.